848 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Garland PERKINS, Petitioner-Appellant,v.William L. ABSHIRE, Respondent-Appellee.
No. 87-1559.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges and R. ALLAN EDGAR, District Judge.*

ORDER

2
This pro se Michigan prisoner appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner sought habeas corpus relief under 28 U.S.C. Sec. 2254 on the grounds that he was denied a fair trial and received ineffective assistance of counsel.


4
Upon review, we conclude petitioner waived his right to appeal the district court's judgment by failing to file any objections to the magistrate's report and recommendation.   See Thomas v. Arn, 474 U.S. 140 (1985).  Accordingly, we affirm the judgment of dismissal.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation